 

EXHIBIT 10.4

LEASE SCHEDULE NO. 005

 

Associated Bank

  Leasing Division

 

This Lease Schedule No. 005 ("Lease Schedule") is an attachment to Master Lease Agreement No. 2170 dated 10/17/13 by and between the undersigned (The Master Lease is defined as the "Lease;" the Master Lease Agreement, together
with the Lease Schedule and any other lease schedule by and between the undersigned is referred to as the "Lease"). All capitalized terms used in this Lease Schedule shall have
the meaning set forth in the Lease.

 

LESSOR:

Associated Bank, National Association,

a federally charted banking association

2870 Holmgren Way, PO Box 11361

Green  Bay, WI  54307

 

 

LESSEE:

SigmaTron International, Inc.

2201 Landmeier Road

Elk Grove Village, IL  60007

 

Equipment Leased: See Attached Exhibit  A

 

 

 

 

 

Initial Lease Term

Advance Rental

Rental Payment Due Date

   60  Months

 

 

 

 

   60  Payments

1  Advance Rentals

 

   $1,946.95

The 10th day of each month

 

Down Payment

 

        $0.00

 

 

Taxes 0.0000% 

 

        $0.00

 

Rental Payment

Documentation Fee

 

    $250.00

End-of-Lease Options

     $1,946.95       per month,

Lease Deposit

 

        $0.00

 

plus applicable taxes

Amount Due

 

   $2,196.95

$1.00 Buyout

 

ADDITIONAL PROVISIONS:

 

LEASE DEPOSIT. The Lease Deposit referenced above may be returned to Lessee at the end of the Term of this Lease so long as no Event of Default has occurred under the terms of the Lease. ln the case of an Event of Default under the Lease, the Lease Deposit may be applied by Lessor to satisfy any outstanding monetary obligation of Lessee to Lessor under this Lease or under any other agreement between Lessor and Lessee. The Lease Deposit shall be held
by Lessor and shall not accrue interest.

 

ADDITIONAL FINANCIAL STATEMENT MONITORING REQUIREMENTS:

 

 

Lessee shall provide to Lessor the following documents, in a
form acceptable to Lessor:

 

1.Interim Statements.  
  As soon as available, but in no event later than 50 days after the end of each fiscal quarter, SigmaTron
International
Inc. balance sheet and profit and loss statement for the period ended including 10-Q's, prepared by Lessee satisfactory to Lessor.

2.Annual Statement. As soon as available, but in no event later than 120 days after the end of each fiscal year, SigmaTron
International,
Inc. balance sheet and income statement for the year ended including 10-K's, audited by certified public accountant satisfactory to Lessor.

 

Lessor hereby agrees to lease to the Lessee named below, and Lessee hereby agrees to lease and rent from Lessor the Equipment listed above or on any exhibit attached hereto, for the term and at the rental payments specified, all subject to the terms and conditions set forth in such Lease. Lessee further agrees that, at the option of Lessor, this Schedule shall be a separately enforceable Lease, the terms and conditions of which shall be those set forth in the Equipment Lease. The residual value of the Equipment subject to the lease is $0.00.

 

Accepted By:

Associated Bank, National Association

“LESSOR”

 

By:/s/ Jody Tilkens

(Signature)

Name:Jody Tilkens

 

Title:Assistant Vice President

 

Date:09/22/14

 

Accepted By:

SigmaTron International, Inc.

“LESSEE”

 

By:/s/ Linda K. Frauendorfer

(Signature)

Name:Linda K. Frauendorfer

 

Title:CFO

 

Date:9/16/14

 



--------------------------------------------------------------------------------